              Case 2:15-cr-00202-JCC Document 397 Filed 08/13/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0202-JCC
10                             Plaintiff,                    ORDER
11          v.

12   RAFAEL MARIN-MACIAS,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion for early termination of
16   supervised release (Dkt. No. 395). Having thoroughly considered the request, the Government’s
17   response, and the balance of the record, the Court hereby DENIES the motion for the reasons
18   explained herein.
19          In 2016, Defendant pleaded guilty to conspiracy to distribute controlled substances and
20   conspiracy to commit money laundering. (Dkt. Nos. 131, 133, 172.) The Court imposed 84
21   months of imprisonment followed by three years of supervised release. (Dkt. Nos. 222, 223.) In
22   June 2020, Defendant was released from prison and began serving his term of supervised release.
23   (Dkt. No. 395-1 at 2.) Defendant argues the Court should terminate supervision early based on
24   his “exceptional[]” performance, namely, maintaining full-time employment, completion of the
25   RDAP program while in prison, and U.S. Probation and Pretrial Services’ report that Defendant
26   “‘is respectful, engaged, and appears invested in pro-social and law-abiding lifestyle choices.’”


     ORDER
     CR15-0202-JCC
     PAGE - 1
              Case 2:15-cr-00202-JCC Document 397 Filed 08/13/21 Page 2 of 3




 1   (Id. at 3 (quoting Dkt. No. 393 at 1).) Defendant also notes Probation does not oppose the

 2   request. (See Dkt. No. 395-1 at 2.) The Government opposes, citing Defendant’s conduct in this

 3   case, as well as in past narcotics convictions. (Dkt. No. 396 at 3–5.)

 4          The Court may terminate a term of supervised release at any time after the expiration of

 5   one year of supervised release “if it is satisfied that such action is warranted by the conduct of

 6   the defendant released and the interest of justice.” 18 U.S.C. §§ 3564(c), 3583(e). In deciding

 7   whether early termination is appropriate, the Court must consider several factors, including the

 8   nature and circumstances of the offense, Defendant’s history and characteristics, the need to
 9   deter criminal conduct, the need to protect the public from further crimes, and the need to avoid
10   disparity among similarly situated defendants. See 18 U.S.C. § 3583(e) (citing to factors in 18
11   U.S.C. §3553(a)); see also United States v. Emmett, 749 F.3d 817, 820 (9th Cir. 2014). Early
12   termination of supervised release should be granted only “[o]ccasionally” when “changed
13   circumstances—for instance, exceptionally good behavior by the defendant or a downward turn
14   in the defendant’s ability to pay a fine or restitution imposed as conditions of release—will
15   render a previously imposed term or condition of release either too harsh or inappropriately
16   tailored to serve the general punishment goals of section 3553(a).” United States v. Lussier, 104
17   F.3d 32, 36 (2d Cir. 1997); see also United States v. Miller, 205 F.3d 1098, 1101 (9th Cir. 2000).
18          After consideration of the factors required by 18 U.S.C. section 3583(e), the Court finds

19   that early termination is not warranted. Defendant’s compliance with the conditions of

20   supervision, including regular employment, are expected milestones that do not render continued

21   supervision no longer appropriate. See, e.g., United States v. Grossi, 2011 WL 704364, slip op. at

22   2 (N.D. Cal. 2011) (finding that “[m]ere compliance with the terms of supervised release is what

23   is expected, and without more, is insufficient to justify early termination”). Although the Court

24   commends Defendant for his compliant behavior while on supervised release, it cannot find that

25   this behavior warrants early termination of further supervision. Defendant’s remaining term of

26   supervision will continue to provide a legitimate disincentive to resume any criminal behavior


     ORDER
     CR15-0202-JCC
     PAGE - 2
              Case 2:15-cr-00202-JCC Document 397 Filed 08/13/21 Page 3 of 3




 1   and remains suitably tailored to the offense conduct.

 2          For the foregoing reasons, the Court DENIES Defendant’s motion for early termination

 3   (Dkt. No. 395).

 4          DATED this 13th day of August 2021.




                                                             A
 5

 6

 7
                                                             John C. Coughenour
 8                                                           UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0202-JCC
     PAGE - 3
